DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Product by Process Limitations
Initially, and with respect to claim(s) 14, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pumping unit (claim 9 and 19) enhanced geothermal system (EGS) power unit (claim 17), energy extractor (claim 19), control device (claim 1) and power unit (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  line 2 should be amended to -parallel to the SHmax-.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
line 7 should be amended to -a principal stress direction (S1) and the SHmax-. 
line 8 should be amended to -one or more stacked laterals oriented along the SHmax-.   
line 10 should be amended to -or more vertical branches oriented along the S1 -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Control device (claim 19)
Power unit (claim 20)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Device (Control device - claim 19)
Unit (Power unit - claim 20)
coupled with functional language 
To cause the pumping unit to pump a fluid into the RAD EGS…(Control device - claim 19)
To enable the pumping unit to pump the fluid (Power unit - claim 20)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Communication/ computing device or computer, wearable communication device or sever (page 10 of the specification)(Control device - claim 19)
See the 35 USC 112(b) rejection of claim 20 below (Power unit - claim 20)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10, 12, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8:
The claim is unclear because of the limitations “the injector well includes a first vertical pilot hole and a first lateral and the production well includes a second vertical pilot hole and a second lateral” in lines 1-2. It’s unclear if the first lateral hole and second lateral hole of the claim are the same as the “one or more stacked laterals” of claim 1 (on which this claim depends) or if they are a separate structure. Based on a review of the figures and specification they appear to be one and the same even though they are claimed as if they are separate structures. For the sake of examination, the office has assumed these structures are the same. 
Further, the claim is unclear because the claim modifies the injector well and the production well when these structures appear to be outside the scope of the claim based on how the injector well and production well are claimed in claim 1 (on which this claim depends). The injector well and production well are not positively claimed in lines 3-4 of claim 1 and therefor raises a question of what is required in claim 8. For the sake of examination, the office has assumed the structures are required by the claim but the applicant should amend claim 1 to positively claim these structures to clarify claim 8.

Regarding claim 9:
The claim is unclear because of the limitations “the RAD EGS is coupled to a pumping unit” in line 1. The manner in which the pumping unit is claimed appears to suggest that the pumping unit is beyond the scope of the RAD EGS and raises a question of if the pumping unit is required structure of the claim. For the sake of examination, the office has concluded that the structure is require however the applicant should amend the claim to clarify (“the RAD EGS further includes a pumping unit”). 

Regarding claim 10:
The claim is unclear because of the limitations “wherein the injector well and the production well are oriented parallel to SHmax” in line 1. The limitation is unclear because it further modifies structure that is not positively claimed in claim 1 (on which this claim depends) raising a question of what is required (see the claim 8 rejection above for further details). For the sake of examination, the office has assumed these structures are required however the applicant should amend claim 1 to clarify that the structures are required.

Regarding claim 12:
The claim is unclear because of the limitations “a depth of less than approximately 700 m” in lines 1-2. The limitation is unclear because of the term “approximately” since it indicates a range is acceptable around the 700 meter depth however the claim and specification fail to clarify what that range is. For the sake of examination, the office has interpreted the limitation as 700 meters or less in depth.

Regarding claim 15:
The claim is unclear because of the limitations “wherein the RVHE includes one or more stacked laterals oriented along SHmax” in line 8. The limitation is unclear because of lines 2-5 of the claim which indicates that the injector well and production well are parallel to SHmax. The portion of the injector and production wells that extends parallel to the SHmax are the stacked lateral portions (see figure 1, elements B and C below) however the claim claims these structures as if they are separate. For the sake of examination, the office has interpreted the claim to refer to the same structure in line 8 and lines 2-5 of the claim in alignment with the disclosure.
Claims 16-18 are rejected due to their dependence on claim 15.

    PNG
    media_image1.png
    513
    717
    media_image1.png
    Greyscale

Figure 1 – from the applicants disclosure, annotated by the examiner
Regarding claim 20:
The claim is unclear because of the limitations “a power unit to enable the pumping unit to pump the fluid” in lines 1-2. The term “power unit” has been interpreted to invoke 35 USC 112(f) however the specification and figures fail to identify the structure of the power unit. For this reason, the limitation is unclear. For the sake of examination, the office has assumed this term refers to a motor to power a pump.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2015/0354859 to Marsh et al. (Marsh).
Marsh discloses:
Regarding claim 1:
A radiator (RAD) enhanced geothermal system (EGS)(figure 1-3), comprising: 
a radiator vane heat exchanger (RVHE)(figure 1, elements “injection well 12” or 16, 18, “manufactured hydrothermal fracture”, 18 and production well 14 or 16), 
wherein the RVHE is configured to be located in a plane (see plane A in figure 2 below) defined by an injector well (injector well 12/16) and a production well (production well 14/16) that is defined by a principal stress direction (S1 of figure 1) of a plurality of principal stress directions and a maximum horizontal stress component (SHmax of figure 1). 
wherein the RVHE includes one or more stacked laterals (18 of the production well 14 and 18 of the injector well 12) oriented along SHmax (see figure 2 and 4 with the laterals 18 extending in the SHmax direction), 
wherein each stacked lateral (18 of the production well 14 and 18 of the injector well 12), of the one or more stacked laterals, includes one or more vertical branches (see the vertical branches/manufactured hydrothermal fractures that extend in figure 1 and figure 4 which extend from 18 of the injection well 12 to 18 of the production well 14) oriented along S1 (extend along S1 as shown in figure 1 and figure 4), and 
wherein the RVHE is configured to extract energy from a non-hydrothermal source of energy (¶0006, 0008, 0009 which indicate the geothermal source is non-hydrothermal).  

    PNG
    media_image2.png
    719
    840
    media_image2.png
    Greyscale

Figure 2 - figure 1 of March, annotated by the examiner
Regarding claim 2:
The RAD EGS of claim 1, wherein the one or more stacked laterals (18 of the production well 14 and 18 of the injector well 12) includes greater than a threshold quantity of stacked laterals, and wherein the threshold quantity is at least one of: 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 (figure 1 and 2 show at least 2 stocked laterals 18 which indicates that the system has greater than a threshold quantity of 1 as required by the claim).  

Regarding claim 8 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the offices interpretation of the claim):
The RAD EGS of claim 1, wherein the injector well includes a first vertical pilot hole (16 of the injector well 12 as shown in figure 1) and a first lateral (18 of the injector well 12 as shown in figure 1) and the production well includes a second vertical pilot hole (16 of the production well 14 as shown in figure 1) and a second lateral (18 of the production well 14 as shown in figure 1).  

Regarding claim 9 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the offices interpretation of the claim):
The RAD EGS of claim 1, wherein the RAD EGS is coupled to a pumping unit (pumping unit, ¶0023).  

Regarding claim 10 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the offices interpretation of the claim):
The RAD EGS of claim 1, wherein the injector well and the production well are oriented parallel to SHmax (see figure 1 and 4 where the production and injector wells 12 and 14 are oriented parallel the SHmax).  

Regarding claim 11:
The RAD EGS of claim 1, wherein the principal stress direction (principal stress direction S1; ¶0021, S1 the maximum stress) is vertical (S1 is vertical as a shown in figure 1).  

Regarding claim 12 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the offices interpretation of the claim):
The RAD EGS of claim 1, wherein the RAD EGS is disposed at a depth of less than approximately 700 m (portion of the RAD EGS disposed at a depth less than 700m as indicated in claims 5 and 6 which indicate the production well is at a depth less than 700m).  

Regarding claim 13:
The RAD EGS of claim 1, wherein the RAD EGS is disposed at a depth that is greater than a depth of minimum temperature (Tmin) isotherm (see figure 3 where the portion of the RAD EGS including the “manufactured transmissive fracture” is arranged below the Tmin iso-surface) and less than a depth of maximum temperature (Tmax) isotherm (see figure 3 where the portion of the RAD EGS including the “manufactured transmissive fracture” is arranged above the Tmax iso-surface).  

Regarding claim 14:
The RAD EGS of claim 1, wherein at least a portion of the RAD EGS is created using a steerable hydraulic jetting nozzle (as indicated in the product by process paragraph above, the claim has been interpreted as a product by process claim with the product already taught by the reference and since the claim is directed toward a product, the method for making the product is not patentable if the product is already taught as shown in claim 1).  

Regarding claim 15 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the offices interpretation of the claim):
A method, comprising: 
drilling (¶0007 indicates the injector well is drilled) an injector well (see injector well 12 of figure 1) oriented to parallel (portion 18 of injector well 12 that extends parallel to SHmax in figures 1-2 and 4) a maximum horizontal stress (SHmax in figure 1, 2 and 4) at a depth where a principal stress axis (principal stress axis S1 in figure 1 points in the vertical direction) is vertical; 
drilling (¶0007 indicates the production well is drilled) a production well (see production well 14 of figure 1) oriented to parallel SHmax (portion 18 of production well 14 that extends parallel to SHmax in figures 1-2 and 4) at the depth where the principal stress axis (principal stress axis S1 in figure 1 points in the vertical direction) is vertical; and 
disposing a radiator vane heat exchanger (RVHE is interpreted to include 18 of production well 14, 18 of injector well 12 and manufactured hydrothermal fracture as shown in figure 1, 2, 3) in a plane (see plane A in figure 2 above) defined by the injector well and the production well (12 and 14 as shown in figure 1) that includes a principal stress direction (S1 in figure 1) and SHmax (SHmax in figure 1), 
wherein the RVHE includes one or more stacked laterals (18 of the production well 14 and 18 of the injector well 12) oriented along SHmax (see figure 1 where 18 of production and injector well 14 and 12 respectively extend along SHmax), and 
wherein a stacked lateral (18 of injector well 12), of the one or more stacked laterals (18 of the production well 14 and 18 of the injector well 12), is associated with one or more vertical branches (vertical branch/manufactured hydrothermal fracture connects to the 18 of the injector well 12) oriented along S1 (vertical branch/manufactured hydrothermal fracture extends along S1 as shown in figure 1).  

Regarding claim 18:
The method of claim 15, further comprising: harvesting geothermal energy from a non-hydrothermal source (¶0006, 0008, 0009 which indicate the geothermal source is non-hydrothermal) using the production well (14) and the injector well (12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2015/0354859 to Marsh et al. (Marsh) as applied to claim 15 above, and further in view of WIPO patent document WO 2015/132404 to Laenen.
Regarding claim 7:
Marsh discloses:
The RAD EGS of claim 1, wherein the one or more stacked laterals include a first stacked lateral and a second stacked lateral, 
wherein the first stacked lateral and the second stacked lateral are separated by a vertical distance of a threshold range.
Marsh fails to explicitly disclose:
Wherein the threshold range is at least one of between 50 meters (m) and 250 m, between 100 m and 200 m, or between 50 m and 150 m.  
Laenen teaches:
	A geothermal system (figure 1) that includes a first and second stacked lateral 6 and 8. Further, vertical branches 10 are located between the first and second stacked laterals. The first and second stacked laterals 6 and 8 are space apart by a range including 250 to 300m as shown in figure 1 and 200 to 1000 m or 250 to 800 or 300 to 750m (page 9, lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh to include a range of 200-1000m (overlapping range) for a threshold range between the first and second stacked laterals of Marsh as taught by Laenen to allow for enough geothermal volume of material for the working fluid to absorb sufficient amounts a thermal energy from the non-hydrothermal source.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2015/0354859 to Marsh et al. (Marsh) as applied to claim 15 above, and further in view of US patent application publication number 2016/0153239 to Randall.
Regarding claim 16:
Marsh fails to disclose:
The method of claim 15, wherein disposing the RVHE comprises: disposing the RVHE using a steerable hydraulic jetting nozzle.  
Randall teaches:
	A method for using a steerable hydraulic jetting nozzle (figure 2, ¶0099 and ¶0164) for producing lateral boreholes (¶0035). The steerable hydraulic jetting nozzle allows for orientation of the jetting assembly so that excavation can occur in three dimensions (¶0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsh to dispose the laterals of the RVHE using a steerable hydraulic jetting nozzle as taught by Randall since the a steerable hydraulic jetting nozzle allows for the production of lateral boreholes (¶0035) which Marsh includes (Marsh, figure 1 element 18).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2015/0354859 to Marsh et al. (Marsh) as applied to claim 15 above as evidenced by US patent application publication number 2007/0245729 to Mickleson.
Regarding claim 17:
Marsh discloses:
The method of claim 15, further comprising: using the heat from the geothermal system of figure 1 for commercial production of electrical energy (¶0007 and 0020).
Marsh fails to disclose:
Coupling an enhanced geothermal system (EGS) power unit (¶) to an end of the production well and an end of the injector well.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source of commercial electrical energy referred to in Marsh would be a power unit coupled to the end of the production well including a turbine and generator for producing the electrical energy as further evidenced by US patent application publication number 2007/0245729 to Mickleson which shows a power unit/heat extraction system 102 including a turbine 124, generator 126 and electrical distribution system 128 coupled to the ends of an injector well 110 and production well 122 for producing commercial electrical energy.

Allowable Subject Matter
Claim 19 is allowed.
Note: the limitation “wherein each of the plurality of stacked laterals includes at least one vertical branch oriented in a principal stress direction to form a menorah-like configuration” in combination with the other limitations of the claim was not known or fairly taught by the prior art. 

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 3,878,884 to Raleigh (see the laterals 11 and 19 with the vertical branches 12-18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746